DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "5" and "10" [0023] have both been used to designate electromagnetic field with respect to drawing 2 and 4A-5B. Additionally, reference character “5” has been used to designate both catheter shaft [0018] and electromagnetic field [0018]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It is also unclear whether reference character “10” refers to multiple components. Although reference character “10” refers to “electromagnetic field” in the Specification [0023] and appears to refer to such in Figs. 4A and 5A, in figures 4B and 5B, reference character “10” appears to refer to the separated segment of embolic coil. If reference character “10” is intended 
Specification
The disclosure is objected to because of the following informalities:
[0016] states “separate a retractable vascular implant form its delivery system”, in which “form” should read --from--.
[0019] states “the embolic device in this invention may a coil”, which is missing a word or phrase such as --comprise-- or --be-- or --consist of-- between “may” and “a coil”.
[0019] in the same statement repeats the phrase “or at infinite points along the coil length” at the end of the sentence.
In [0022], it is believed that “FIGS. 4A and 5B” is intended to be read --FIGS. 4A through 5B--. 
Appropriate correction is required.
Claim Objections
Claims 1, 4, 11, 16, and 20 are objected to because of the following informalities: 
Claims 1, 11, and 16 state “catheter with a lumen and extends from a proximal end to a distal end of the catheter”. “And” should be changed to --that--.
Claims 1, 11, and 16 also state “an RF generator configured to produce an high radio frequencies”. It is unclear if the RF generator produces a single (in view of “an” being singular) or multiple (in view of the plural “frequencies”) high radio frequencies.
Claim 4 states “a pair of electrodes that disposed on opposing radial sides”. The word --are-- should be placed between “that” and “disposed”.
Claim 20 states “vaporizing without affect an ambient temperature”. “Affect” should read --affecting--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation “a high radio frequency electromagnetic field contained within the lumen of the catheter”. The only related statement in the Specification in [0018] merely states “the electromagnetic field is confined within the lumen of the catheter”. However, when asking how this is achieved, the Examiner fails to identify in the Specification any related structure/material for containing or shaping the electromagnetic field within the lumen of the catheter. While it is understood that the electromagnetic field is generated within the lumen of the catheter via electrodes 4 and their placement (Figs. 2 and 4A-5B), it is not described how the electromagnetic field is to be contained within the lumen, and in fact, [0016] states “the ablation of tissue near the tip of the outer surface of said catheter where an EM field is generated,” leading the Examiner to believe that the electromagnetic field propagates away from the lumen of the catheter and/or outwards through the catheter wall. Claims 2-10, 12-14, and 17-20 are rejected as respectively dependent upon claims 1, 11, and 16. 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation of retracting tissue within the lumen of the catheter. The Specification states “one application for use of this system would be to retract tissue within the lumen of the catheter” [0016], but the Examiner fails to identify in the Specification any structure for performing this function. Therefore, when asking how the tissue is to be retracted into the lumen of the catheter, there is no discernable answer in light of the specification.   
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation of “wherein the electromagnetic field is configured to cause ablation, melting, or vaporizing without affecting an ambient temperature within the catheter or outside the catheter”. The Specification only repeats this statement in [0018], and at no point indicates how this is to occur. In fact, the invention relates to “heating dielectrical materials within a catheter system” [0015], and further, ablation, melting, and vaporizing are understood to be processes that rely on heat generation. It is well understood that where there is heat, heat transfer must occur from the hotter object/space to the cooler object/space. By claiming “within the catheter or outside the catheter”, the Applicant has 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being so indefinite as to preclude examination on the merits as claimed for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein the electromagnetic field is configured to cause ablation, melting, or vaporizing without affecting an ambient temperature within the catheter or outside the catheter".  As previously described, the applicant has claimed all existing space and that heat-dependent processes will occur without heat transfer into that space, which is not understood to be possible.  The claim is so indefinite to preclude further examination on the merits.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, 13, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Truckai (US 20040247849 A1).
Truckai discloses that “any feature may be combined with another in accordance with the invention” [0130].
Regarding claim 1, Truckai discloses a catheter system (vascular occlusion system via catheter [0007]) comprising: a catheter (catheter 634 [0093], Fig. 15C) with a lumen that extends from a proximal end to a distal end of the catheter (channel 632 [0093]), the distal end of the catheter comprising an opening (Fig. 15C);
an RF generator configured to produce an high radio frequencies (electrical source 636 for delivering RF energy [0093-0094]);
an electrode disposed within a wall of the catheter at the distal end of the catheter (ring electrode 638 [0094], Fig. 15C), wherein the electrode is configured to produce a high radio frequency electromagnetic field contained within the lumen of the catheter (connected to RF source to provide RF energy to melt and divide filament [0094]; the containment of the electromagnetic field is understood to depend on the signal supplied and the environment into which the signal propagates, therefore, one of ordinary skill in the art would understand that any electrode would be capable of providing an electromagnetic field capable of being contained; this is supported by Reid [US 9375274 B2], which discloses a grounded sheath as an electromagnetic field container for preventing radiation into the environment [39]); and
a plurality of wires that connect the RF generator to the electrode, wherein the plurality of wires extend along the length of the catheter (electrical leads 246a and 246b extending in the wall of, and along the length of a catheter to couple electrodes to the electrical source, corresponding to the RF source [0073]).
This further meets the limitations of claim 2, requiring the electrode to comprise a ring that encircling the distal end of the catheter.
This also further meets the limitations of claim 16, as the method of claim 16 would inherently be performed by the system of claim 1 under normal operation. See MPEP 2112.02 I.    PROCESS CLAIMS — PRIOR ART DEVICE ANTICIPATES A CLAIMED PROCESS IF THE DEVICE CARRIES OUT THE PROCESS DURING NORMAL OPERATION.
Regarding claim 3, Truckai discloses the catheter system of claim 1 and further discloses wherein the electrode comprises a spilt ring that partially encircles the distal end of the catheter, wherein a first portion of the spilt ring is disposed an opposing radial side of a second portion of the spilt ring (opposing bipolar electrodes 635a and 635b [0093], Figs. 15A and 15B).
This further meets the limitations of claim 4 requiring the electrode of claim 1 to comprise a pair of electrodes disposed on opposing radial sides of the distal end of the catheter. 
Regarding claim 6, Truckai discloses the catheter system of claim 1 and further discloses further comprising a dielectric material that is disposed within the lumen of the catheter (embolic filament 630 comprising polymer composite 600 of polystyrene, fluoropolymer, etc. [0092], Figs. 14-15C, materials which are understood to be dielectric with support from Applicant’s definition of suitable dielectric materials [0017] including fluoropolymers and polymers such as polystyrene).
This further meets the limitations of claims 18 and 19, as the methods set forth in claims 18 and 19 would inherently be performed by the system of claim 6. See MPEP 2112.02 I. as above. 
Regarding claim 7, Truckai discloses the catheter system of claim 1, and further discloses further comprising an embolic coil (embolic element 12 formed in a coiled shape [0069]) that is configured to extend along the length of the catheter and out of the opening of the catheter (embolic element 12 is feed through a catheter and deployed beyond the distal terminus of the catheter for insertion into an aneurysm [0069]).
This further meets the limitations of claim 11, as the method of claim 11 would inherently be performed by the system of claim 7 under normal operation. See MPEP 2112.02 I. as above. 
Regarding claim 8, Truckai discloses the catheter system of claim 7 and further discloses wherein the embolic coil is fabricated from a biocompatible dielectric material (base polymer 615 can be any biocompatible polymer [0092], understood to be dielectric with support from Applicant’s definition of suitable dielectric materials [0017] including fluoropolymers and polymers such as polystyrene).
This further meets the limitations of claim 9, requiring the embolic coil be comprised of at least one of a polymer, fluoropolymer, etc., as well as the limitations of claim 13, as the method of claim 13 would inherently be performed by the system of claim 8 under normal operation. See MPEP 2112.02 I. as above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai (US 20040247849 A1) in view of Sartor (US 20170224404 A1).
Truckai discloses the catheter system of claim 1, but fails to disclose wherein the RF generator delivers frequencies that range between 5 MHz and 100 MHz. 
Sartor, in an analogous system, discloses RF generators operating at radio frequencies from about 0.1 MHz to about 100 MHz [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to operate the system of Truckai at the frequencies disclosed by Sartor in order to allow for optimization of RF treatment [0036]. Also see MPEP 2144.05 I. Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions.
Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Truckai (US 20040247849 A1) in view of Bowman (US 20150173772 A1).
Regarding claim 10, Truckai discloses the catheter system of claim 7, and further discloses wherein the embolic coil comprises a biocompatible dielectric material (base polymer 615 can be any biocompatible polymer [0092], understood to be dielectric with support from Applicant’s definition of suitable dielectric materials [0017] including fluoropolymers and polymers such as polystyrene).
Truckai fails to disclose wherein the embolic coil comprises a series of joints that are spaced along a length of the embolic coil
Bowman, in an analogous system, discloses an embolic coil 10 with segments separated by degradable links (corresponding to the joints) [0061], and discloses that all link components are biocompatible polymers [0091].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the embolic coil disclosed by Truckai the links taught by Bowman in order to allow segments of the embolic coil to separate from each other [0061].  
This further meets the limitations of claim 14, as the method of claim 14 would inherently be performed by the system of claim 10 under normal operation. See MPEP 2112.02 I. as above.
Regarding claim 15, Truckai and Bowman disclose the method of claim 11, and Bowman further discloses wherein a user determines the location to cut the embolic coil (user presses a button when desired and detachment is initiated [0075]). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai (US 20040247849 A1) and Bowman (US 20150173772 A1) further in view of Sartor (US 20170224404 A1).
Truckai and Bowman disclose the method of claim 11, but fail to disclose wherein the RF generator delivers frequencies that range between 5 MHz and 100 MHz. 
Sartor, in an analogous system, discloses RF generators including radio frequencies from about 0.1 MHz to about 100 MHz [0036]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to operate the system of Truckai and Bowman at the frequencies disclosed by Sartor in order to allow for optimization of RF treatment [0036]. Also see MPEP 2144.05 I. Overlapping, Approaching, and Similar Ranges, Amounts, and Proportions.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai (US 20040247849 A1) in view of McLawhorn (US 20160175043 A1).
Truckai discloses the method of claim 16, and further discloses further comprising ablating tissue with the electromagnetic field (ablation by RF energy delivery [0098]). 
Truckai fails to disclose retracting tissue within the lumen of the catheter. 
McLawhorn, in an analogous system, discloses retracting tissue within the lumen of a catheter (suction to withdraw the target tissue portion into the distal chamber [0087], Fig. 7B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of filing of the claimed invention to include in the catheter system and method of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL D MCCLELLAN whose telephone number is (571)272-1076. The examiner can normally be reached Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/SAMUEL DOUGLAS MCCLELLAN/Examiner, Art Unit 3794